Citation Nr: 0322544	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's benefits on behalf of the veteran's children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1981 to October 
1985, and from February 1987 to October 1996.  The appellant 
is the veteran's former spouse.  She has custody of the 
veteran's two children.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1998 and March 1999 
by the Department of Veterans Affairs (VA), Boise, Idaho, 
Regional Office (RO).  The decision denied the appellant's 
claim for an apportionment of the veteran's benefits on 
behalf of the veteran's children.  A videoconference hearing 
was held before a Member of the Board in November 1999.  The 
Board remanded the case for additional development in October 
2000.  The requested development has been completed, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran and the appellant were married in July 1982.

3.  Children were born to the marriage in November 1984 and 
December 1987.

4.  The veteran and the appellant were divorced in May 1991.

5.  The appellant has custody of the children.

6.  The veteran reasonably discharges his responsibility for 
the support of the children.

7.  The appellant has not demonstrated that hardship exists.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
benefits to the appellant on behalf of the veteran's child 
are not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA). Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
of the new legislation.  Significantly, no additional 
pertinent evidence has been identified by the appellant or 
the veteran as relevant to the issue on appeal.  Pertinent 
information has been obtained by the RO regarding the income 
of both the appellant and the veteran.  The file also 
contains documentation as to the amounts of child support 
payments which have been made by the veteran to the 
appellant.  The appellant testified in support of her claim 
at a hearing before a Member of the Board.  The appellant did 
not request another hearing after being notified that she was 
so entitled on the basis that the Board Member who conducted 
her hearing had left the VA.  Under these circumstances, no 
further action is necessary to assist the claimant with her 
claim.  Moreover, in a statement of the case and supplemental 
statements of the case, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to apportionment.  The 
discussions in the rating decision and statements of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  The Board also notes that, 
pursuant to instructions set forth by the Board in the remand 
of October 2000, the requirements applicable to contested 
claims have been met.  

The appellant contends that the RO made a mistake by denying 
her claim for an apportionment of the veteran's VA benefits.  
She asserts that she is entitled to an apportionment because 
she has substantial expenses which she incurs supporting the 
veteran's children.  She argues that although the veteran has 
made some child support payments in the past, he did so only 
because he wished to avoid having his benefits apportioned, 
and that he will discontinue making payments if her appeal is 
denied.  During a hearing held in November 1999, the 
appellant testified that the veteran's child support payments 
had been highly inconsistent.  The veteran reportedly had 
made only five payments during 1999.  She further stated that 
raising two children was very costly.

The veteran contends that an apportionment of his benefits is 
not warranted because he already provides child support 
payments to the appellant, and an apportionment of his 
benefits would cause him hardship.

Some of the basic facts of this case are not in dispute.  The 
veteran and the appellant were married in July 1982.  
Children were born to the marriage in November 1984 and 
December 1987.  The veteran and the appellant were divorced 
in May 1991.  The appellant has custody of the children.

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with the veteran 
and the veteran is not reasonably discharging his or her 
responsibility for the children's' support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant on behalf of his 
children is not warranted.  A general apportionment under 38 
C.F.R. § 3.450 is not warranted because the veteran 
reasonably discharges his responsibility for the support of 
the child.  In this regard, the Board notes a copy of a child 
support payment history from a social services agency shows 
that beginning in June 1991, the veteran became obligated to 
make child support payments in the amount of $422 per month.  
The records reflect that he made regular payments in that 
amount, but occasionally missed a payment.  As of February 
1997, he was in arrears in the amount of $1,662, or 
approximately four months worth of payments over the course 
of approximately five and a half years.  At that time, a 
court order modified the child support requirement, and the 
veteran was subsequently obligated to submit $233 per month.  
He missed a number of additional payments, and by October 
1998 the amount in arrears had risen to $4,328, plus 
interest, for a total amount due in the amount of $5,189.  As 
of October 1999, the amount in arrears had risen to $6,369.  
Child support payment receipts dated from November 1999 
through April 2001 show that he has regularly submitted 
monthly payments in the amount of $233.  During that period, 
the amount of payments in arrears remained the same at 
$6,369.  In summarizing this data, the Board notes that the 
veteran had a generally good record of making child supports 
from 1991 through 1996, had poor compliance in 1997, 1998 and 
1999, but has again had a good record of making payments 
since that time.  Overall, the Board finds that the veteran 
has reasonably discharged his responsibility for the 
children's' support by paying approximately 85 percent of the 
child support owed during the period of time since the 
support order was originally issued, with payments totally 
approximately $35,000 through March 2001.  

The Board also finds that a special apportionment is not 
warranted under 38 C.F.R. § 3.451 because the appellant has 
not demonstrated that hardship exists.  In this regard, the 
Board notes that in a written statement of April 2001, the 
appellant reported that she had an average monthly income of 
$1,900 to $2,000.  She reported monthly expenses in the 
amount of $1,851.  The specific amounts were a house payment 
of $763, a natural gas bill of $122, a water bill for $50, an 
electric bill of $50, a phone bill of $50, car insurance for 
$51, health insurance for $78, a student loan payment in the 
amount of $67, a car loan payment of $70, food cost of $350, 
maintenance of her house at $100, and gas and other 
miscellaneous household expense of $100.  The Board notes, 
however, that her income slightly exceeds her expenses.  
Although she has reported that she cannot afford medical 
insurance which covers her children, there is no indication 
that this lack of insurance has caused her to have 
significant medical expenses.  Therefore, according to the 
information which the appellant has provided, she has 
sufficient income to meet the expenses for her and the 
children.  In the Board's judgment, hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses, or other special needs.  Such 
deprivations are not shown in this case.  The Board notes 
that since the appellant's initial requirement under 38 
C.F.R. § 3.451 of demonstrating hardship has not been met, it 
is unnecessary to consider whether an apportionment would 
cause hardship upon the veteran.

The Board has considered the appellant's argument that the 
veteran may discontinue payment of child support if her 
appeal is denied.  Such a possibility does not provide a 
basis for granting her claim.  The decision must be made on 
the basis of the current state of events.  The veteran is 
currently reasonably discharging his responsibility for child 
support.  If the veteran discontinues payment in the future, 
that would provide a basis for the appellant to file another 
claim for an apportionment in the future.  For the foregoing 
reasons, the Board concludes that the criteria for an 
apportionment of the veteran's VA benefits to the appellant 
on behalf of his children are not met.  Accordingly, the 
appeal must be denied.


ORDER

An apportionment of the veteran's benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

